Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Leta York, Appellant                                   Appeal from the 62nd District Court of
                                                        Hopkins County, Texas (Tr. Ct. No. CV
 No. 06-15-00030-CV         v.                          41400).   Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 Todd Boatman, Appellee                                 Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Leta York, pay all costs of this appeal.




                                                       RENDERED APRIL 8, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk